83705: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-35976: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83705


Short Caption:WILLIAMS VS. DIST. CT. (ORNDORFF)Court:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1901413Classification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTherese WilliamsJosh C. Aicklen
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						Alice Kung Herbolsheimer
							(Lewis Roca Rothgerber Christie LLP/Reno)
						


Real Party in InterestAshlee OrndorffSteven J. Klearman
							(Steven J. Klearman & Associates)
						Patrick R. Leverty
							(Leverty & Associates Law, Chtd.)
						


RespondentLynne K. Simons


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


01/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


11/02/2021Filing FeeFiling fee paid. E-Payment $250.00 from Alice Kung Herbolsheimer. (SC)


11/02/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-31414




11/02/2021AppendixFiled Appendix to Petition for Writ. (SC)21-31416




11/02/2021Notice/IncomingFiled Proof of Service. (Petition for Writ & Appendix) (SC)21-31535




12/17/2021Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.]  JH/DH/MG  (SC)21-35976





Combined Case View